Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2020

                                     No. 04-20-00230-CV

                          Kristen SULLIVAN d/b/a Celia's Closet,
                                       Appellant
                                          v.
                    Joe Mathews POUND and the Estate of Celia H. Pound,
                                       Appellees

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 17161A
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        Appellant’s brief was due to be filed by August 21, 2020. Neither the brief nor a motion
for extension of time has been filed. Appellant is therefore ORDERED to file, no later
than October 2, 2020, its brief and a written response reasonably explaining: (1) the failure to
timely file a brief, and (2) why appellee is not significantly injured by appellant’s failure to
timely file a brief. If appellant fails to timely file a brief and the written response, we will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP.
P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with court order).


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court